DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claims 1 & 15 – 17, as well as the cancellation of claims 4 – 5.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 3 & 9 – 13 are rejected under 35 U.S.C. 103 as being obvious by Xinghua Ma (CN 101634215 A; Published 2010), in view of Nicolai et al. (U.S. Patent No. 6,820,720 B1). 
Ma teaches a vehicle window for ventilation and a sound barrier comprising perforated glass plate with a plurality of holes installed on the inside of a vehicle (Applicant’s “inner layer of glass”) (Fig. 3, #1) combined with an ordinary glass plate installed on the outside of the vehicle (Applicant’s “outer layer of glass”) (Fig. 3, #4) (pgs. 4 & 9).  There is a gap (5) between the glass plate and the ordinary glass plate (pg. 4, Fig. 3) (claim 1).  The gap (5) between (claim 2).  
The hole of the plurality of holes is circular (pg. 3 & Fig. 1a) (claim 3).  The thickness of the perforated glass is between 2 mm and 500 mm (pgs. 3 & 10).  Two layers of perforated glass plates (1) & (9) (Applicant’s “second inner layer of glass”) have effective sound absorption effects (pg. 5), wherein a gap (5) is left between the two layers of perforated glass (pgs. 4 & 6 – 7, Fig. 6) (claims 9 – 10).  The hole diameters and opening ratios of the two perforated glass plates are different (pg. 6 & 11) (claim 13), which results in holes that are distributed differently such that they are staggered (claims 11 – 12). 

    PNG
    media_image1.png
    304
    308
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    439
    289
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    437
    291
    media_image3.png
    Greyscale

Ma fails to teach wherein a first set of the plurality of holes are non-uniformly distributed across the inner layer of glass, wherein a first set of the plurality of holes are arranged in a center portion of the inner layer of glass, wherein a second wet of the plurality of holes are arranged in an edge portion of the inner layer of glass, and wherein the second set is greater in quantity than the first set (claim 1).
Nicolai et al. teach a sound-absorbing article for a roof lining of an automobile, wherein the article comprises at least one microperforated sheet, which may be composed of glass (Col. 7, Line 17). Fig. 3a teaches an embodiment in which a first set of the plurality of holes are non-uniformly distributed across the inner layer of glass, wherein a first set of the plurality of holes are arranged in a center portion of the inner layer of glass, wherein a second wet of the plurality of holes are arranged in an edge portion of the inner layer of glass, and wherein the second set is greater in quantity than the first set (claim 1). Figs. 3a – 3c demonstrate the distance between the holes (uniformly vs. non-uniformly, or the number of holes in the center compared to the 

    PNG
    media_image4.png
    328
    601
    media_image4.png
    Greyscale

Therefore, based on the teachings of Nicolai et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date that rearrangement of the plurality of holes would yield the same sound absorbing properties. It has been held that rearrangement of parts is unpatentable in instances in which the rearrangement would not have modified the operation of the device and is an obvious matter of design choice. See MPEP 2144.04.

Claim(s) 1, 3, 9 – 13, & 15 – 17 are rejected under 35 U.S.C. 103 as being obvious by Huang (U.S. Patent No. 4,787,296).
With regard to claim 1, Huang teaches ventilated soundproof glass comprising a first sheet of glass (1) and a second sheet of glass (4). Round holes in the first sheet of claim (11) are present on the center and outer edges of the glass (Figs. 1 & 4). The round holes are in different vertical and horizontal positions (edges and center) (Col. 1, Line 68 – Col. 2, Line 2, & Figs. 1 – 7). Between said first and second sheet is a gap formed from grooves on the inner surface of the glass sheets for the ventilation of air (Col. 2, Lines 2 – 10), as shown in Fig. 3 below.

    PNG
    media_image5.png
    737
    461
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    572
    221
    media_image6.png
    Greyscale

Huang does not explicitly teach an embodiment in which there are a plurality of holes in the center and a greater amount of holes along the edge than in the center.
However, Huang does not limit the number of holes in the center or outer edges of the glass sheet. It would have been obvious to one of ordinary skill in the art to increase the number of holes in the center and/or edge regions of the sheet according to the size and dimensions of the glass sheet for the intended use. The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.B.
With regard to claim 3, Huang teaches each hole of the plurality of holes is a circle (Col. 1, Lines 63 – 65 & Fig. 1).
With regard to claims 9 – 10, Huang teaches the ventilated soundproof article may consist or more than two sheets comprising holes, such as a third sheet and/or fourth sheet between the first and second sheets, wherein plastic sheets between each 
With regard to claims 11 – 12, as shown in Figs. 1 – 7, the plurality of holes in each layer may be distributed differently and staggered from the first plurality of holes in the first layer 1.
With regard to claim 13, the holes may be other shapes besides round (circular) (Col. 2, Lines 42 – 44).
With regard to claims 15 – 17, Huang teaches each of the round holes 11, 21, 41 of the first sheet 1, the plastic film 2, and the second sheet 4 are aligned with particular intersections of the grooves 12 and 42 formed by a plurality of walls to create a plurality of self-contained grooves (channels) to allow for ventilation between the respective holes, as shown below in Fig. 6 (compared to Applicant’s Fig. 3). 

Huang’s Fig. 6:					Applicant’s Fig. 3:

    PNG
    media_image7.png
    551
    517
    media_image7.png
    Greyscale
			
    PNG
    media_image8.png
    496
    708
    media_image8.png
    Greyscale



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, as applied to claim 1 above, and further in view of Ma.
Huang does not teach the size of the grooves (gaps) on the inner sides of the glass sheets.
	Ma teaches a glass laminate for sound insulation and ventilation wherein at least one glass sheet forming the laminate comprises a plurality of holes and a gap between at least two sheets of the laminate. The gap (5) between the perforated glass and the ordinary glass has a spacing of 1 mm to 500 mm (pg. 9), more preferably 1 – 30 mm (pg. 9), which overlaps with Applicant’s claimed range of 0.5 – 6 mm. The gap allows for the exchange of air (ventilation) through the holes of the glass sheets (pg. 6, first and last paragraphs). 
	Therefore, based on the teachings of Ma, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the gap (grooves between said first and second glass sheets) taught by Huang in the range of 1 mm to 30 mm to allow for the exchange (ventilation) of air.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ma and Nicolai et al. or Huang, as applied to claim 1 above, and further in view of Yang (CN 108382023 A).
Ma and Huang fail to teach the inner layer of glass is thinner than the outer layer of glass (claim 6).
	Yang teaches bulletproof glass comprising a first glass sheet, a second glass sheet and a hollow cavity (9) between the first glass sheet (6) and the second glass 
	Therefore, based on the teachings of Yang, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to adjust the thickness of the glass layers taught by the cited prior art above according to the intended use of the glass laminate, such as for the bulletproof glass.

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ma and Nicolai et al. or Huang, as applied to claim 1 above, and further in view of Fisher et al. (US 2016/0082705 A1).
Ma and Huang fail to teach the inner layer of glass has a higher strength than the outer layer of glass (claim 7).  Additionally, Ma fails to teach the chemical composition of the outer layer of glass and the inner layer of glass are the same.
Fisher et al. teach glass laminates for automotive glazing (windows) (paragraph [0003]) comprising at least one of the outer or inner sheets, or both, is chemically strengthened (paragraphs [0011] & [0047]).  When only the inner glass layer is chemically strength, the inner glass layer has a higher strength than the outer glass layer (claim 7).  In the embodiment in which both glass sheets are chemically strengthened, the inner glass layer and the outer glass layer have the same composition (paragraph [0023]) (claim 8).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ma & Nicolai et al. or Huang, as applied to claim 1 above, and further in view of Gosselin, J.R. and Chen (Gosselin et al.), Q. 2008. “A dual airflow window for indoor air quality improvement and energy conservation in buildings,” HVAC&R Research, 14(3), 359-372.
Ma and Huang teach air enters the gap through the holes, but fails to teach an opening to the gap between the outer layer of glass and the inner layer of glass for providing airflow into the gap.
Gosselin et al. teach airflow window design in which the air enters a gap between the glass sheets of a window for improved air quality and energy conservation, as shown in Fig. 2 below (pg. 2).

    PNG
    media_image9.png
    579
    1293
    media_image9.png
    Greyscale

Therefore, based on the teachings of Gosseling et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date for air to .

Response to Arguments
Applicant argues, “Claim 15 was objected to for minor informalities. Applicant has amended the claim in accordance with the suggestions in Office Action. Accordingly, Applicant requests withdrawal of the objection” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 15, the objection of claim 15 has been withdrawn. 

Applicant argues, “For at least these reasons, as amended in independent Claim 1, Applicant submits that Ma does not teach or suggest at least the limitation of: ‘wherein the plurality of holes are non-uniformly distributed across the inner layer of glass, wherein a first set of the plurality of holes are arranged in a center portion of the inner layer of glass, wherein the second set is greater in quantity than the first set…’ as recited in Claim 1.
“Applicant notes that Yang fails to cure these deficiencies in the teachings of Ma. More specifically, Yang discloses bulletproof glass without holes in the center of a layer of glass, as shown in the figure below. (See Office Action: page 8). As is clear from the teachings of Yang, the alleged distribution of holes are limited solely to the distribution to both edges of the bulletproof glass and no holes within the center of the bulletproof glass.

EXAMINER’S RESPONSE: Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nicolai et al. or Huang, as discussed above.

Applicant argues, “Yang does not disclose having holes in the center and the edges of a layer of glass, with more holes around the edges” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nicolai et al. or Huang, as discussed above.

Applicant argues, “Applicant submits that Hoover does not teach or suggest at least the limitations of: ‘wherein the plurality of holes are non-uniformly distributed across the inner layer of glass, wherein a first set of the plurality of holes are arranged in a center portion of the inner layer of glass, wherein a second set of the plurality of holes are arranged in an edge portion of the inner layer of glass, wherein the second set is greater in quantity than the first set…’ as recited in Claim 1” (Remarks, Pg. 10).


Applicant argues, “Fisher and Gosselin do not address the deficiencies in the combined teachings of Ma, Yang, and Hoover. In addition, Applicant notes that these claims, when taken in the context of their independent claim, set forth a number of recitations not taught, disclosed, or suggested by the cited references, individually or in combination” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781